DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-17 and 19-21 allowable. Claims 20 and 21 are previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions group II, as set forth in the Office action mailed on September 24, 2020, is hereby withdrawn and claims 20 and 21 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.




Status of Claims
This office action is in response to the claim amendments filed May 16, 2022 and further in response to an electronic/telephonic communication with Applicant’s representative Brian Graham on May 25, 2022 (“Electronic Communication”).
Claim 18 is canceled.
Claims 1-17 and 19-21 are pending.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in the Electronic Communication.
Please replace all prior version of the claims with the attached amended claims, wherein,
Claim 18 is canceled.
Claims 1-17 and 19-21 are pending.

The amended claims:
(Currently Amended) A computer-implemented method for determining an equivalent license unit of an enterprise computer system in accordance with a standardized graph-based framework, the method comprising: 
identifying licensable products associated with an enterprise computer system;
generating a graph-based representation of the enterprise computer system in accordance with a standardized graph-based framework, wherein the graph-based representation comprises nodes and edges stored in a graph database, the nodes including nodes that represent respective elements of the licensable products, the edges representing relationships between the nodes, wherein nodes and edges of the graph-based representation comprise properties, wherein the graph database is configured to be queried using a graph query language to retrieve information regarding the graph-based representation;
constructing a licensable product star graph (LPSG) for each licensable product in accordance with the standardized graph-based framework, wherein constructing the LPSG comprises querying the graph-based representation using the graph query language to identify any license models that have at least one subgraph associated with at least one of the licensable products;
constructing a licensable product constellation graph (LPCG) in accordance with the standardized graph-based framework based on each LPSG to determine any common target elements of any license model to link the LPSGs, wherein the LPCG includes an array of target elements formed collectively from license models of each LPSG, wherein the array of target elements form a combinatorial set, wherein the target elements included in the combinatorial set are compared with each other and based on an individual target element being a superset of another individual target element the individual target element is removed, and wherein the target elements are linked in a graphical form; and
determining an equivalent license unit metric for the license models based on the LPCG, wherein for each remaining target element in the combinatorial set, the matched subgraphs which include the remaining target element are considered in the determination.

(Original) The computer-implemented method of claim 1, wherein the equivalent license unit metric is a cost per license unit relative to a baseline license model.

(Original) The computer-implemented method of claim 1, wherein determining the equivalent license unit metric comprises:
for a license position of a license model:
filtering to include only any licensable products of the LPCG;
filtering to include only any target elements of the license model; and
filtering to include a reduced set of target elements.

(Original) The computer-implemented method of claim 1, wherein each LPSG comprises:
a hub node that represents a licensable product;
a plurality of intermediate nodes connected to the hub node, wherein each intermediate node represents a license model; and
a plurality of terminal nodes connected to the plurality of intermediate nodes, wherein each terminal node represents a target element, and any target element that is associated with a plurality of license models is represented with different instances of the target element that are each directly connected to a respective one of the plurality of license models.

(Previously Presented) The computer-implemented method of claim 1, wherein constructing the LPCG comprises:
 identifying common target elements of any license model in each LPSG; and
consolidating any common target elements into one or more target element sets.

(Original) The computer-implemented method of claim 1 further comprising:
responsive to determining that an LPSG lacks any terminal target element nodes, determining that its licensable product cannot be licensed properly for the enterprise computer system.

(Original) The computer-implemented method of claim 1 further comprising:
determining that any license model lacks any target element and is not a baseline license model such that the license model cannot be compared to a baseline license model.

(Original) The computer-implemented method of claim 1 further comprising:
excluding any failed licensable product or license model from determining the equivalent license unit metric.

(Original) The computer-implemented method of claim 1 further comprising:
giving a user an option to exclude any failed licensable product or failed license model from determining the equivalent license unit metric.

(Original) The computer-implemented method of claim 1 further comprising:
determining a licensable coverage of the enterprise computer system by:
determining that a license model is a baseline license model.

(Original) The computer-implemented method of claim 1 further comprising:
determining a licensable coverage of the enterprise computer system by:
determining that a license product lacks any a baseline license model and is thereby a failed licensable product; and
automatically excluding the failed licensable product from determining the equivalent license unit metric.

(Original) The computer-implemented method of claim 1 further comprising:
determining a licensable coverage of the enterprise computer system by:
evaluating each license model to determine whether it has any target element nodes.

(Original) The computer-implemented method of claim 1 further comprising:
determining a licensable coverage of the enterprise computer system by:
evaluating an LPSG to determine whether it has any target elements.

(Previously Presented) The computer-implemented method of claim 1, wherein an LPSG is generated for each identified licensable product.

(Original) The computer-implemented method of claim 14, wherein each LPSG is evaluated in isolation to reduce complexity of the standardized graph-based framework.

(Original) The computer-implemented method of claim 14, wherein each LPSG has a licensable product that is connected to a license model, and each license model that is not a baseline license model is connected to at least one target element.

(Original) The computer-implemented method of claim 1 further comprising:
evaluating any target elements in unison to determine the equivalent license unit metric.

(Canceled)

(Original) The computer-implemented method of claim 1, wherein the equivalent license unit metric is a license unit cost determined as a baseline total license cost divided by a license position of the enterprise computer system.

(Currently Amended) A computer system comprising:
a processor; and
a memory storing instructions that, when executed by the processor, cause the computer system to:
identify licensable products associated with an enterprise computer system;
generate a graph-based representation of the enterprise computer system in accordance with a standardized graph-based framework, wherein the graph-based representation comprises nodes and edges stored in a graph database, the nodes including nodes that represent respective elements of the licensable products, the edges representing relationships between the nodes, wherein nodes and edges of the graph-based representation comprise properties, wherein the graph database is configured to be queried using a graph query language to retrieve information regarding the graph-based representation;
construct a licensable product star graph (LPSG) for each licensable product in accordance with the standardized graph-based framework, wherein constructing the LPSG comprises querying the graph-based representation using the graph query language to identify any license models that have at least one subgraph associated with at least one of the the licensable products
construct a licensable product constellation graph (LPCG) in accordance with the standardized graph-based framework based on each LPSG to determine any common target elements of any license model to link the LPSGs, wherein the LPCG includes an array of target elements formed collectively from license models of each LPSG, wherein the array of target elements form a combinatorial set, wherein the target elements included in the combinatorial set are compared with each other and based on an individual target element being a superset of another individual target element the individual target element is removed, and wherein the target elements are linked in a graphical form
determine an equivalent license unit metric for the license models based on the LPCG, wherein for each remaining target element in the combinatorial set, the matched subgraphs which include the remaining target element are considered in the determination


(Currently Amended) Non-transitory computer storage media storing instructions that when executed by a system of one or more processors, cause the system to:
identify licensable products associated with an enterprise computer system;
generate a graph-based representation of the enterprise computer system in accordance with a standardized graph-based framework, wherein the graph-based representation comprises nodes and edges stored in a graph database, the nodes including nodes that represent respective elements of the licensable products, the edges representing relationships between the nodes, wherein nodes and edges of the graph-based representation comprise properties, wherein the graph database is configured to be queried using a graph query language to retrieve information regarding the graph-based representation;
construct a licensable product star graph (LPSG) for each licensable product in accordance with the standardized graph-based framework, wherein constructing the LPSG comprises querying the graph-based representation using the graph query language to identify any license models that have at least one subgraph associated with at least one of the licensable products;
construct a licensable product constellation graph (LPCG) in accordance with the standardized graph-based framework based on each LPSG to determine any common target elements of any license model to link the LPSGs, wherein the LPCG includes an array of target elements formed collectively from license models of each LPSG, wherein the array of target elements form a combinatorial set, wherein the target elements included in the combinatorial set are compared with each other and based on an individual target element being a superset of another individual target element the individual target element is removed, and wherein the target elements are linked in a graphical form; and
determine an equivalent license unit metric for the license models based on the LPCG, wherein for each remaining target element in the combinatorial set, the matched subgraphs which include the remaining target element are considered in the determination.






Allowable Subject Matter
Claims 1-17 and 19-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record:
Leemet et al. (US 20150312422 A1, “Leemet”)
Bertot et al. (US 20190102849 A1, “Bertot”)
Venna et al. (US 20170236079 A1, “Venna”)
Behar et al. (US 20150082443 A1, “Behar”)
Markovic et al. (US 20200272662 A1, “Markovic”)

Leemet generally discloses, a system and method that allows for information relating to data and communication resource usage to be gathered and analyzed such that particular data transactions and usage of network accessible software applications can be classified based on purpose and/or type. Further, the system and method provide reporting based on amount of usage and/or purpose or type of usage so that associated costs and usage can be calculated applied and allocated to particular accounts, divisions, groups or individuals within and outside of a company or entity. Further, the system may disable features of or access to network accessible software applications based on lack or use, limited use or other metrics that fall outside of threshold ranges or values (see abstract).
Leemet further discloses, the system generates a report, which may be similar to the cost allocation report 128 described previously. The report can detail the usage on a number of levels, depending on the granularity desired. For example, the report may allow an IT manager to see metrics that indicate the relative cost of the usage for each person having a license. Then, reports can be generated to show outliers, averages, means and other statistical data that can help IT departments/managers or the person responsible for purchasing the SaaS license to make educated decisions on which users should have licenses. As one example, if there is an average usage or cost to usage ratio of a particular SaaS program for a given team or group in an enterprise and the standard deviation of these metrics is relatively low, the manager may wish to look at the usage of individuals falling outside particular standard deviations (or portion thereof). This standard deviation may be considered a threshold. It is also understood that other thresholds can be set or used with the system to issue notifications and alerts or usage or cost ratios falling outside the thresholds may be reported in different groups or using visual cues, for example red font, in the report generated by the system.

Bertot generally discloses, systems and methods for a software asset management, license compliance, and reconciliation techniques are disclosed. Software licenses come in many different types, including but not limited to, subscription based licenses, geographically restricted licenses, globally available licenses, production only licenses, standard shrink wrap licenses, network concurrent usage licenses, etc. With fewer applications being installed directly onto end-users machines, tools that only scan local networks and search hard drives are becoming less effective. Disclosed techniques introduce additional capabilities for software asset discovery, tracking, license allocation, and other functions as part of a comprehensive software asset reconciliation engine. For example, the disclosed software asset reconciliation engine may be configured with sub-engines to perform groupings of discovered information to allow system administrators and license administrators to properly allocate and monitor software application usage across an enterprise and ensure compliance against a purchased inventory of licenses of different types (see abstract).
Bertot further discloses, a process of software license discovery, reconciliation, and remediation as may be implemented in one or more embodiments of a system for license monitoring and management in accordance with this disclosure. Each of these steps may be performed in the order shown or in a different order. Some steps may be omitted from some implementations and other custom steps may be added as required for different requirements. Beginning at block 405 software installations may be discovered throughout a corporate network. Note that software installations may not be actual installations on a hard disk of a device but may also represent access to subscription based software or pay per use software. At block 410, discovered applications that may be assigned as part of a software suite may be determined to require a suite license rather than an individual application license. At block 415, allocations assigned to devices may be reconciled (e.g., correlated and assigned) against actual software installations. At block 420, license metric calculations (see FIG. 6 discussion below) may be considered and included in the overall reconciliation process. Block 425 indicates that subscription software usage from a particular device may need to be included in an overall reconciliation process. Block 430 indicates that software installations may be associated with one or more groupings to assist in maintaining overall compliance.

Venna generally discloses, the information is used to identify relationships between the organizations with respect to the assets. The information about the identified relationships is made available for display or analysis or both. In general, in an aspect, through an interactive graphical user interface or an API, controls are displayed that can be invoked by a user to obtain information from a graph database that stores nodes and edges. The nodes and edges are associated with entities or assets of entities and relationships among the entities or assets. The displayed controls enable a user to cause a corresponding database query to be applied to the graph database without the user having to formulate or edit the database query. The nodes and edges that are a result of applying the query to the graph database are displayed graphically (see abstract).
Venna further discloses, a graph or map (which we sometimes call an “entity relationship map” or a “business graph”) illustrating third-party and fourth-party relationships among entities can be generated from the graph database. The entity relationship map can be displayed on a graphical user interface. The existence and direction of dependencies determined during the translation of the collected data, can be displayed as part of the map. For example, the dependencies can be used to determine which entity in a relationship is a service provider. Nodes can be used to represent entities and accumulations of entities on the map. For example, child nodes can represent child entities and parent nodes can represent parent entities that comprise accumulations of child entities. Edges can be used to represent relationships and the directions of dependences (e.g. which entity is dependent in a relationship).

Behar generally discloses, a method to automate compliance with software package content licenses is disclosed. The method may generate a dependency graph for a software product's package code by creating nodes only for software packages upon which run-time code depends. Software package content license lists may be propagated through the generated dependency graph. License notice files may be generated based on the propagated license lists (see abstract).

Markovic generally discloses, Methods, apparatus, systems, and computer-readable media are set forth for processing exploration and production data to make such data more readily searchable for clients seeking to leverage the data for analytics and other services. The exploration and production data can be processed to generate a graph database that includes multiple nodes and node edges. The nodes can represent different portions of an exploration and production system, and the node edges can represent relationships between the different portions of the exploration and production system. Search suggestions be auto-filled at an interface of the graph database based on data available at the graph database. In this way, a user can be readily provide detailed search queries, without having to be completely cognizant of all the data available in the graph database (see abstract).

The references Leemet, Bertot, Venna, Behar and Markovic disclose as previously discussed.

The references however do not teach claim as a whole in combination of at least:
identifying licensable products associated with an enterprise computer system;
generating a graph-based representation of the enterprise computer system in accordance with a standardized graph-based framework, wherein the graph-based representation comprises nodes and edges stored in a graph database, the nodes including nodes that represent respective elements of the licensable products, the edges representing relationships between the nodes, wherein nodes and edges of the graph-based representation comprise properties, wherein the graph database is configured to be queried using a graph query language to retrieve information regarding the graph-based representation;
constructing a licensable product star graph (LPSG) for each licensable product in accordance with the standardized graph-based framework, wherein constructing the LPSG comprises querying the graph-based representation using the graph query language to identify any license models that have at least one subgraph associated with at least one of the licensable products;
constructing a licensable product constellation graph (LPCG) in accordance with the standardized graph-based framework based on each LPSG to determine any common target elements of any license model to link the LPSGs, wherein the LPCG includes an array of target elements formed collectively from license models of each LPSG, wherein the array of target elements form a combinatorial set, wherein the target elements included in the combinatorial set are compared with each other and based on an individual target element being a superset of another individual target element the individual target element is removed, and wherein the target elements are linked in a graphical form; and
determining an equivalent license unit metric for the license models based on the LPCG, wherein for each remaining target element in the combinatorial set, the matched subgraphs which include the remaining target element are considered in the determination.

Therefore, the claims of the instant application are not obvious over Leemet, Bertot, Venna, Behar and Markovic for the reasons given above. See also Applicant’s argument filed on May 16, 2022 and September 16, 2021 for additional reasons for allowance.

Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art would not have been motivated to include these elements in Leemet, Bertot, Venna, Behar and Markovic because Leemet is not concerned about constructing graphs and subgraphs for each licensable product in accordance with the standardized graph-based framework. Additionally, Leemet is not concerned about the array of target elements form a combinatorial set, wherein the target elements included in the combinatorial set are compared with each other and based on an individual target element being a superset of another individual target element the individual target element is removed. And determining an equivalent license unit metric for the license models based on the LPCG wherein for each remaining target element in the combinatorial set, the matched subgraphs which include the remaining target element are considered in the determination.

Additionally, the combination of Leemet, Bertot, Venna, Behar and Markovic clearly destroys the intent and purpose of Leemet taken alone and/or in view of Bertot, Venna, Behar and Markovic use of, for example, the system and method provide reporting based on amount of usage and/or purpose or type of usage so that associated costs and usage can be calculated applied and allocated to particular accounts, divisions, groups or individuals within and outside of a company or entity. Accordingly, the present invention is distinguishable over Leemet taken alone and/or in view of Bertot, Venna, Behar and Markovic for this reason as well.

Therefore, the limitations lacking in the prior art, in combination with the other limitations clearly claimed for patent, are novel and unobvious.

Foreign prior art and NPL search was conducted however no relevant prior art was found.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAHED ALI whose telephone number is (571)270-1085.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAHED ALI/ Examiner, Art Unit 3685

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685